Citation Nr: 1715814	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-16 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left hip strain with degenerative joint disease (hereinafter left hip disability) with limitation of extension.

2.  Entitlement to an initial disability rating in excess of 10 percent for a left hip disability with limitation of flexion.

3.  Entitlement to an initial disability rating in excess of 10 percent for left hip impairment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife (December 2011 hearing); Veteran (March 2015 hearing)


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 2003 to June 2007.  The Veteran was awarded the Iraq Campaign Medal and Sea Service Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction now lies with the New York, New York RO.

The Veteran testified at a Board video conference hearing before the undersigned Veterans' Law Judge (VLJ) in December 2011.  A transcript of that hearing is of record.

In April 2012, the Board issued a decision denying entitlement to a disability rating in excess of 10 percent for the Veteran's left hip disability with limitation of flexion.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process deficiency relating to the duties of the VLJ in conducting the December 2011 Board hearing.  In an October 2013 response, the Veteran requested that the prior Board decision be vacated and that a new decision be issued following a Board hearing.  In June 2014, the Board vacated the April 2012 decision.

The Veteran testified at a March 2015 Board video conference hearing before the undersigned VLJ.  A transcript of that hearing is of record.

This case was remanded by the Board in May 2015 and November 2016 for further development.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).

In a March 2017 rating decision, the RO assigned the Veteran a 10 percent rating for left hip limitation of extension and left hip impairment, effective June 2, 2007.  The Veteran's claim for an initial rating in excess of 10 percent for a left hip disability has been recharacterized in light of the March 2017 rating decision.  Regardless of the RO's actions, these issues remain before the Board because the grant of separate ratings was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record reflects that the Veteran is currently employed.  See March 2015 Hearing Transcript, pg. 8.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.



FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's left hip disability with limitation of extension is manifested by pain, weakness, lack of endurance, limitation of motion, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, interference with standing, pain, and antalgic gait; he is in receipt of the maximum schedular disability rating for this disability.

2.  Throughout the period on appeal, the Veteran's left hip disability with limitation of flexion is manifested by pain, weakness, lack of endurance, limitation of motion, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, interference with standing, pain, and antalgic gait; flexion limited to 45 degrees or less is not demonstrated.

3.  Left hip impairment with limitation of abduction manifested by pain, weakness, lack of endurance, limitation of motion, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, interference with standing, pain, and antalgic gait; limitation of abduction beyond 10 degrees is not demonstrated.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an initial disability rating in excess of 10 percent for a left hip with limitation of extension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003 and 5251 (2016).

2.  For the entire period on appeal, the criteria for an initial disability rating in excess of 10 percent for a left hip disability with limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003 and 5252 (2016).

3.  The criteria for an initial disability rating in excess of 10 percent for left hip disability with limitation of abduction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5003 and 5253 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Duties to Notify and Assist

The appeal for a higher initial disability rating for the service-connected left hip disability arises from a disagreement with the initial evaluation following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Veteran's service treatment records and VA medical records are in the claims file.  The Board notes that an April 27, 2015 orthopedic surgery consultation stated the Veteran would be referred to Capital Region Orthopedics for possible hip surgery.  However, subsequent VA records make no further mention of the referral, and neither the Veteran nor his representative indicated the Veteran received treatment from that provider.  The Veteran has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied, and remand to determine whether there are outstanding private records is not warranted.  See 38 C.F.R. § 3.159(c) (2016).

The RO provided the Veteran VA examinations in December 2007, November 2009, September 2010, July 2015, and January 2017.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  

The Board acknowledges that the Court recently held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-171 (2016).  The December 2007, November 2009, September 2010, and July 2015 examinations do not fully comply with the Court's holding in Correia.  However, the January 2017 VA examination report shows that Correia-compliant testing was attempted but that the Veteran could not perform weight bearing active and passive range of motion due to pain and unsteadiness.  The examiner did indicate that the Veteran had pain on passive range of motion testing and in non-weight bearing range of motion testing.  Thus, the January 2017 is compliant to the extent feasible with Correia v. McDonald.  It is, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board also considered the representative's March 2017 assertion that the evidence was in conflict regarding the severity of the Veteran's hip disability and that the Board should request an independent medical opinion to resolve that conflict.  See March 2017 Appellate Brief, pg. 3.  However, the representative did not identify any specific conflicting evidence as to the Veteran's hip disability, nor did the representative identify the discrepancy that an independent medical opinion might resolve.  As the representative has not identified any conflicting medical evidence and the record contains sufficient information regarding the Veteran's left hip disability for the Board to apply the relevant Diagnostic Criteria, an independent medical opinion is unnecessary.  

The Veteran was provided hearings before the undersigned VLJ in December 2011 and March 2015.  As noted above, the Veteran was provided a second hearing to correct any potential due process deficiency relating to the duties of the VLJ in conducting the December 2011 Board hearing.  As there is no allegation that the March 2015 hearing was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Accordingly, VA's duty to notify and assist under the VCAA is satisfied.

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  VA obtained outstanding VA medical records from the Glens Falls VA Outpatient Clinic and Albany Stratton VA Medical Center; determined that the Veteran had not received treatment at the Dansville outpatient clinic; provided the Veteran a Correia-compliant hip examination in January 2017; and readjudicated the Veteran's claim in a March 2017 Supplemental Statement of the Case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Legal Criteria

The Veteran's left hip has been assigned ratings under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003-5251, 5003-5252, and 5003-5253.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  With respect to the diagnostic codes assigned for the service-connected left hip disabilities, the first four digits, 5003, represent the diagnostic code used to rate degenerative arthritis, while the second four digits, represent the diagnostic code for rating limitation of extension of the thigh, limitation of flexion of the thigh, and impairment of the thigh.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Diagnostic Code 5003 also allows for evaluation in cases where there is an absence of limitation of motion.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, a 10 percent evaluation is warranted.  With x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.

Disabilities of the hip and thigh are rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.  Diagnostic Codes 5250 (ankylosis of the hip), 5354 (flail joint) and 5255 (impairment of the femur) are not shown in the Veteran's case.  With regard to his left hip disabilities, the Veteran is rated 10 percent for limitation of extension under Diagnostic Code 5251 (limitation of extension of hip), 10 percent for limitation of flexion under Diagnostic Code 5252 (limitation of flexion of thigh), and 10 percent for limitation of adduction under Diagnostic Code 5253 (impairment of thigh).  

Under Diagnostic Code 5251, a maximum rating of 10 percent is assigned when extension is limited to 5 degrees.

Under Diagnostic Code 5252, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees, and a 40 percent rating is warranted for flexion limited to 10 degrees.

Under Diagnostic Code 5253, a rating of 10 percent is assigned for limitation of rotation (cannot toe-out more than 15 degrees for the affected leg) or for limitation of adduction (cannot cross legs).  A rating of 20 percent is assigned for limitation of abduction when motion is lost beyond 10 degrees. 

Normal range of motion of the hip and thigh is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2016).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45 (2016).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In deciding this appeal, the Board has considered whether the Veteran is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the Board considered whether the assignment of staged ratings would be necessary.

Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Analysis

According to the December 2007 VA examination report, the Veteran reported chronic, daily, non-radiating pain in his left groin.  He described the pain as sharp, constant, and as a "sting" with an intensity of 6 out of 10 on average, occasionally increasing to 8 to 9 out of 10.  He reported that he had episodes when his hip collapsed under him, which occurred mostly when walking up the stairs.  He denied stiffness, swelling, locking, use of assistive devices, history of surgery, and history of incapacitating flares.  He said he could walk no more than 3 miles or stand longer than 5 to 6 hours.

Upon evaluation, the examiner observed the Veteran had a normal-appearing left leg with excellent tone and bulk of musculature.  The Veteran's strength was normal in his quads, hip flexors, and glutes.  There was no tenderness in the groin, trochanter, or upper thigh.  Straight-leg-raising was negative.  Range of motion testing was performed to active, passive, and against strong resistance.  Flexion was 0 to 110 degrees with pain at 80 to 110 degrees; extension was 0 to 10 degrees with pain at 1 to 10 degrees; abduction was 0 to 45 degrees without pain; adduction was 0 to 20 degrees with pain from 10 to 20 degrees; internal rotation was 0 to 25 degrees without pain; and external rotation was 0 to 15 degrees with pain at 1 to 15 degrees.  The Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive testing.

As to functional impairment, the Veteran reported attending school full-time and working a part-time job approximately 20 hours a week; he added that he had not lost any work time due to his hip.  He reported that he avoided heavy lifting on his job.  He said his hip did not interfere with personal activities of daily living.  He reported that while he could walk, his ability to hike was limited, and he reported that he stopped playing sports due to his hip condition.

The Veteran was afforded a VA examination in November 2009.  He reported experiencing constant hip pain.  He said flare-ups occurred after long walks, hiking, and lifting, and that their duration was proportional to the activities performed.  He reported flare-ups from the weather, and with repetitive lifting and twisting.  The Veteran reported a few episodes of giving way while walking down stairs, but denied instances of locking.  He reported carrying a cane or walking stick at times.  He said he called in sick a couple times while he worked at the grocery store.

Upon evaluation, the examiner observed no tenderness, heat or swelling underlying the hip joints.  Palpation revealed some tenderness above the greater trochanter.  The Veteran walked without the use of an assistive device but came down heavier on the right leg to accommodate the left hip.  Range of motion testing was performed on both hips.  Testing of the left hip showed flexion from 0 to 125 degrees without noticeable pain; extension from 0 to 25 degrees with pain; internal rotation from 0 to 20 degrees, apparently restricted mechanically; external rotation from 0 to 50 degrees with mild pain; and abduction from 0 to 40 degrees without significant pain.  Repetitive testing resulted in no further limitation of function due to pain, fatigue, lack of endurance, or incoordination, with the exception of abduction on the left, where fatigue of 10 degrees was noted on the final movement.

During an April 2010 VA primary care visit, the Veteran reported his hip pain had worsened and that he was planning to have surgery in summer 2011.  On evaluation the Veteran had "excellent" range of motion in his hips; the clinician noted the Veteran had really learned to use his right side and leg to compensate.  The clinician observed some atrophy of the left thigh muscle.

On his April 2010 VA Form 9, the Veteran described several aspects of the functional impairment caused by his hip disability.  He wrote that heavy lifting was difficult and sometimes impossible, and that standing for extended periods of time caused severe pain.  He reported less enjoyment in physical activities which limited his participation in them.  The Veteran wrote that he had limited employment options due to reduced physical capabilities, had to change future work plans due to his hip impairment, and that he was unable to work because of an inability to stand without pain.  He indicated that he occasionally collapsed under his own weight and walked with a noticeable limp.  

At a September 2010 VA hip examination, the Veteran reported feeling heat in his hip but denied swelling.  He said he used a cane at the end of the day to unweight the joint, and used a handrail on stairs when descending.  He also reported the hip became stiff after driving for long periods and took time to loosen up.  He denied experiencing flare-ups outside these activities.  He reported sudden falls on occasion resulting from the hip giving way.  The Veteran said he worked at a grocery store but had to leave the job because the heavy lifting involved put significant pressure on the hip, which caused increased pain that took several hours to resolve.  He reported currently working as a chaperon at an amusement park.  He also said he was pursuing an acting career but had to turn down active parts due to his hip disability.  The Veteran said he was a full-time student at present.

Upon evaluation, the examiner noted the Veteran's hips were symmetric, and that his lower extremities were well-developed and had normal tone and bulk.  The examiner did not detect palpable heat in the joints, and added that swelling would not be observable under the Veteran's muscle mass.  The examiner heard a shift in the hip on certain maneuvers but no audible click.  Range of motion testing was performed on both joints.  For the left hip, the Veteran had flexion of 0 to 125 degrees, limited by mechanical inhibition; extension of 0 to 20 degrees with pain; abduction from 0 to 25 degrees with pain; internal rotation from 0 to 10 degrees with pain; and external rotation from 0 to 35 degrees with mild pain.  Repetitive testing resulted in no further limitation of function due to increased pain where present or development of pain where not, and there was no evidence of weakness, fatigue, lack of endurance, or incoordination.  The examiner noted the Veteran's gait was asymmetric as he favored the left hip with a little scuffing as he moved.  Other than the previously mentioned limitations, the Veteran was independent in shopping, eating, personal care, dressing, and bathing.

At his November 2011 video conference hearing, the Veteran reported that his hip disability limited his employment prospects, but that he was currently employed part-time as a substitute high school teacher.  See November 2011 hearing transcript, pg. 4.  He said he had difficulty climbing stairs, ladders, driving, grocery shopping, and playing with his nephews and nieces.  Id. at 6-8.

During an October 2013 VA clinic visit, the Veteran reported increased pain in his left hip over the past 5 months, and pain with prolonged walking, standing, or driving.  He said he had considered undergoing a total hip replacement.  

During the March 2015 video conference hearing, the Veteran reported he was working full-time as an art teacher at an elementary school, and that he was able to perform his job because of accommodations made by staff and students.  He said he had not lost any time from work due to the hip disability.  See March 2015 hearing transcript, pg. 8.  The Veteran reported he and his wife had difficulty coping with his disability and the limitations on his lifestyle posed by it, including limited ability to travel and engage in other activities.  Id. at 10.  

The Veteran was afforded a VA hip examination in July 2015.  He reported increased pain and limitation since his last examination, and endorsed flare-ups.  The Veteran described the pain as constant and moderate most of the time.  He reported experiencing sensations of popping, snapping, and catching daily.  He also reported that his hip occasionally gave out and that it most recently gave out on stairs at school approximately 6 weeks prior.  

Upon evaluation, range of motion testing indicated flexion of 10 to 85 degrees; extension of 0 degrees; abduction of 0 to 20 degrees; adduction of 0 to 15 degrees, which was not limited such that the Veteran could not cross his legs; external rotation of 0 to 15 degrees; and internal rotation of 0 to 10 degrees.  The examiner noted that the Veteran's range of motion contributed to functional loss, explaining that in a supine position with the head of the bed up to around 30 degrees, the Veteran had active painful motion of flexion to 60 degrees, abduction to 20 degrees, adduction to 10 degrees, external rotation to 10 degrees, and internal rotation to 10 degrees.  The Veteran experienced pain in all planes of movement.  After repetitive testing, the Veteran was limited by pain, but not weakness, fatigability, or incoordination.  Pain was noted on rest and non-movement, and in weight-bearing.  There was tenderness in the anterior portion of the hip.  There was objective evidence of crepitus.  Muscle atrophy was observed in the left lower extremity, 10 centimeters above the superior pole of the patella.  The circumference of the more normal side was 49 centimeters; the atrophied side measured 46 centimeters.  No malunion or nonunion of femur, flail hip joint, or leg length discrepancy was observed.  

With respect to functional impairment, the examiner determined that the Veteran could lift or carry 10 pounds without difficulty, but had difficulty walking upstairs even without weight.  The Veteran reported he could only be on his feet for 50 minutes before needing a break, and could sit for an hour before needing to take a break. 

At his January 2017 VA examination, the Veteran reported constant pain at a severity of 5 out of 10.  He said he experienced flare-ups, manifested by increased pain, when lifting or carrying heavy objects.  He said he avoided the stairs due to pain and locking up.  

Range of motion testing was performed on both hips.  On the left, the Veteran had flexion of 0 to 90 degrees; extension of 0 to 30 degrees; abduction of 0 to 30 degrees; adduction of 0 to 20 degrees; external rotation of 0 to 10 degrees; and internal rotation of 0 to 20 degrees.  After repetitive testing, the Veteran had flexion of 0 to 80 degrees; extension of 0 to 20 degrees; abduction of 0 to 25 degrees; adduction of 0 to 15 degrees; external rotation of 0 to 10 degrees; and internal rotation of 0 to 20 degrees.  The Veteran's adduction was limited such that he was unable to cross his legs prior to and after repetitive testing.  Pain was noted in all planes of motion, and with weight-bearing.  The examiner noted that after repetitive testing the Veteran had additional loss of function from pain, weakness, and lack of endurance.  With respect to the Correia considerations, the examiner indicated that the Veteran was unable to perform weight-bearing active and passive range of motion due to pain and unsteadiness of the left hip.  She further stated that there was evidence of pain on passive range of motion testing and when the joint was used in nonweight-bearing, and added that the Veteran's right hip was undamaged.  

The examiner indicated that testing after repetitive use over time or during a flare-up had not been performed.  For the former, the examiner explained that testing was not performed because the examination was medically consistent with the Veteran's statements regarding functional loss with repeated use over time, but noted that the Veteran experienced significantly limited functional ability in such situations due to pain, weakness, and lack of endurance.  For the latter, the examiner indicated that the examination neither confirmed or contradicted the Veteran's statements regarding functional loss during flare-ups, and explained that she could not state whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups because to make that finding the Veteran would have to be examined during a flare-up.

The examiner indicated the Veteran had additional factors of disability including less movement than normal, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, interference with standing, pain, and antalgic gait.  The Veteran had reduced muscle strength due to his left hip disability, and atrophy was observed 10 centimeters above the superior pole of the patella.  The circumference of the more normal side was 53 centimeters; the atrophied side measured 50 centimeters.  The examiner observed no ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The examiner commented that the Veteran's left hip rendered him unable to lift or carry heavy objects, and limited his ability to walk or stand for prolonged periods.

Based on the foregoing, the preponderance of the evidence is against assigning ratings in excess of 10 percent under Diagnostic Codes 5251 and 5252.  Notably, a 10 percent rating under Diagnostic Code 5251 is the maximum allowed rating; thus further discussion regarding limitation of extension is not warranted.  

At no time during the period on appeal has the Veteran's flexion been limited to less than 45 degrees.  Indeed, the Veteran's most restricted flexion measurement during the appeal period was 60 degrees, which is contemplated by the 10 percent rating assigned under Diagnostic Code 5252.  See July 2015 VA examination report, pg. 3.  

With respect to Diagnostic Code 5253 and limitation of abduction, the November 2009 VA examiner stated that the Veteran had abduction to 40 degrees without significant pain, but after the last movement of repetitive testing the Veteran experienced fatigue at 10 degrees.  See November 2009 examination report, pg. 2.  By the September 2010 VA examination, the Veteran's abduction measured from 0 to 25 degrees with pain, but was not further limited after repetitive testing by weakness, fatigue, lack of endurance, or incoordination.  The criteria for a 20 percent rating under Diagnostic Code 5253 require motion in abduction to be lost beyond 10 degrees.  Here, there was an assessment of fatigue at 10 degrees.  However, motion was not functionally limited to 10 degrees.  The finding of fatigue, without limitation does not warrant a higher evaluation.  In regard to the other examinations, a 20 percent rating is not warranted as the Veteran's maintained the ability to abduct beyond 10 degrees.  

The Board also considered whether higher ratings under Diagnostic Codes 5252 and 5253 might be appropriate based on the DeLuca factors.  The January 2017 examiner noted that after repetitive testing and repeated use over time the Veteran had additional loss of function from pain, weakness, and lack of endurance.  The examiner also indicated the Veteran had additional factors of disability including less movement than normal, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, interference with standing, pain, and antalgic gait.  Notwithstanding these disability factors, the Veteran maintained flexion to 80 degrees and abduction to 25 degrees following repetitive testing, findings that are contemplated by the 10 percent ratings assigned under Diagnostic Codes 5252 and 5253.  Thus, the award of a higher disability rating under either code is not warranted.

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence suggests that the symptomatology and impairment resulting from the Veteran's left hip disability may not be adequately contemplated by the schedular rating criteria.  The left hip disability is manifested by subjective complaints of constant pain; giving way; falls; stiffness; popping, snapping, and catching; difficulty climbing stairs and lifting and carrying heavy objects; and sitting and standing for long periods, and objective findings of extension limited to 0 degrees, flexion limited to 60 degrees, abduction limited to 20 degrees, crepitus, and muscle atrophy.  The Veteran's atrophy and repeated falls due to his hip giving way are not expressly contemplated by the rating criteria.  Additionally, the Veteran reported he felt he had psychiatric symptoms from his hip disability and possible liver damage due to pain medications for his hip.  However, the Veteran filed separate claims for those conditions but withdrew them in December 2010.

However, as to the second Thun element, the Veteran has not been shown to have experienced marked interference with employment or frequent periods of hospitalization.  The Veteran has not reported being hospitalized for his hip disability at any point during the pendency of the appeal.  Further, although the Veteran reported calling in sick a few times from work due to his hip disability in November 2009 and that he later changed jobs because of the condition, he later reported not missing time from work due to his hip disability.  See November 2009 VA examination report, pg. 2; September 2010 VA examination report, pg. 1; and March 2015 hearing transcript, pg. 8.  38 C.F.R. § 4.1 (2016) specifically states that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Thus, the three 10 percent ratings contemplate the Veteran's few days of sick call and switching jobs, the latter of which could be compared to not being able to perform certain tasks in a given job, while still remaining employed.  Accordingly, the second Thun element is not met and referral is therefore not warranted.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran has at no point during the current appeal indicated that he believes the assigned schedular rating for his left hip disability and other service-connected disabilities to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Therefore, referral for consideration of an extraschedular evaluation on this basis is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left hip disability with limitation of extension is denied.

Entitlement to an initial evaluation in excess of 10 percent for left hip disability with limitation of flexion is denied.

Entitlement to an evaluation in excess of 10 percent for left hip impairment is denied.



____________________________________________
H. N. SCHWARTZ
Veterans' Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


